Citation Nr: 1003231	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  06-14 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a right foot 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel




INTRODUCTION

The Veteran served on active duty from October 1977 to 
October 1980.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an October 2005 rating decision in which the RO denied 
service connection for a right foot condition.  In October 
2005, the Veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in April 2006, and the 
Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in April 2006.

A February 2007 letter informed the Veteran that his hearing 
was scheduled in March 2007.  Although the hearing 
notification was not returned by the U.S. Postal Service as 
undeliverable, the Veteran failed to report for the scheduled 
hearing, and has not requested rescheduling of the hearing.  
As such, his hearing request is deemed withdrawn.  See 
38 C.F.R. § 20.704(d) (2009).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  A right foot disability, diagnosed as plantar warts, was 
first diagnosed many years after the Veteran's discharge from 
service, and there is no competent evidence or opinion of a 
medical relationship between any such current disability and 
the Veteran's military service.


CONCLUSION OF LAW

The criteria for service connection for a right foot 
disability are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a January 2005 pre-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The October 2005 RO rating decision 
reflects the initial adjudication of the claim after issuance 
of the January 2005 letter.  The Board notes that, in a March 
2006 post-rating letter, the RO notified the Veteran 
regarding the assignment of disability ratings and effective 
dates.  However, the timing of this notice-after the last 
adjudication of the claim-is not shown to prejudice the 
Veteran.  Because the Board's decision herein denies the 
claim for service connection, no disability rating or 
effective date is being, or is to be, assigned.  Accordingly, 
there is no possibility of prejudice to the Veteran under the 
notice requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of service 
and private treatment records.  The Veteran provided a 
release for the RO to request records from M.G., M.D.  In 
April 2005 correspondence, Dr. G responded that he had no 
records pertaining to the Veteran.  The file was over twenty 
years old, and records were not kept that long.  The Veteran 
was informed of this response in a June 2005 letter from the 
RO.  Furthermore, in June 2005, the Veteran provided a 
written statement that contained the name and address of his 
primary care physician, J.L, M.D.  However, the Veteran did 
not provide a release such that the RO could request these 
records directly from Dr. L.  The Veteran had already been 
informed that, for the RO to request private medical records, 
he needed to provide a release.  The Veteran did not, and the 
RO may not request these records from Dr. L.  Also of record 
and considered in connection with the appeal are various 
written statements provided by the Veteran and by his 
representative, on his behalf.  The Board also finds that no 
additional RO action to further develop the record is 
warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Considering the claim for service connection in light of the 
above, the Board finds that the claim must be denied because 
the preponderance of the evidence establishes that the 
criteria for service connection for a right foot disability 
are not met.

The service treatment records show that the Veteran's feet 
were normal when he was examined for enlistment in June 1977.  
At that time, he denied a medical history of foot trouble.

A November 1979 service treatment record reveals that the 
Veteran complained of a sore on the side of his right foot.  
It caused him pain.  There was a two-centimeter, raised 
callus with a scab, as if it had bled at one time.  On 
examination, there was a callus on the lateral aspect of the 
right foot.  Debridement was performed, and the Veteran was 
advised to wear a soft shoe.

When examined for separation in August 1980, the Veteran's 
feet were normal.

In a written statement received by the RO in April 2005, the 
Veteran indicated that, while in service, his right foot had 
a bone come through the side.  It caused his foot to hurt 
constantly and caused his ankle and leg to swell at times.  
He could not run or walk long distances.  The Veteran could 
not stand for long periods of time.  He purchased his shoes 
one or two sizes large, so that he did not irritate the bone 
on his foot.

Private treatment records dated from November 2005 to January 
2006 show that the Veteran complained of pain in his right 
foot and was diagnosed with a plantar wart or molluscum of 
the right 5th metatarsal base.  He then underwent removal of 
the wart, and his post-operative condition was stable.

In a June 2006 written statement, the Veteran indicated that 
the acute callosity that was treated in service is the same 
that he incurred post-service.  It was treated but did not go 
away.

The evidence of record clearly establishes that the Veteran 
has been treated, post-service, for a plantar wart of the 
right 5th metatarsal.  However, the record simply fails to 
establish that his plantar wart is medically related to any 
incident of service.

While the Veteran has contended that his callus in service is 
the same disorder that he was treated for in November 2005, 
the medical evidence shows that these diagnoses were 
different.  Furthermore, the Veteran has contended that his 
callus was treated in service but did not go away.  
Conversely, the Veteran's feet were normal when he was 
examined for discharge in August 1980, and more than 25 years 
passed between separation from service and the first 
documented medical treatment for any foot disorder.  The 
Board notes that the passage of many years between discharge 
from active service and the medical documentation of a 
claimed disability is a factor that tends to weigh against a 
claim for service connection.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  Therefore, the Board finds 
that, when weighed against the other, contemporaneous 
evidence of record, the Veteran's assertions that his 
symptoms have existed continuously since separation are not 
credible.  As such, continuity of symptomatology is not 
established.

Furthermore, the Veteran was treated for a callus in service, 
and his only post-service treatment, which was 25 years after 
separation, was for a plantar wart, a different diagnosis.  
None of the medical records reflecting a diagnosis of a 
plantar wart even suggests that there exists a medical nexus 
between the Veteran's current plantar wart and his military 
service, and neither the Veteran nor his representative has 
presented or identified any such existing medical opinion.

In addition to the medical evidence, in adjudicating this 
claim, the Board has considered the assertions of the 
appellant and his representative; however, none of this 
evidence provides a basis for allowance of the claim.  As 
indicated above, the claim turns on the medical matter of 
whether there exists a relationship between the right foot 
disability, diagnosed post-service as a plantar wart, for 
which service connection is sought and either service or 
service-connected disability (a medical nexus), a matter 
within the province of trained medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the 
appellant and his representative are not shown to be other 
than laypersons without the appropriate medical training and 
expertise, neither is competent to render a probative 
(persuasive) opinion on a medical matter.  See, e.g., Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, the lay assertions in this regard have no probative 
value.

For all the foregoing reasons, the Board finds that the claim 
for service connection for a right foot disability must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, absent any competent supporting evidence 
that the Veteran has a right foot disability that is related 
to service, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

Service connection for a right foot disability is denied.



____________________________________________

Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


